  6:16-cv-03604-DCC-JDA                Date Filed 01/28/19    Entry Number 410          Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

 The Michelin Retirement Plan and the
 Investment Committee of the Michelin
 Retirement Plan,

 and                                                   Case No.: 6:16-cv-03604-DCC-JDA

 Chicago Transit Authority Retiree Health
 Care Trust,
                                                       CHICAGO TRANSIT AUTHORITY
                         Plaintiffs,                   RETIREE HEALTH CARE TRUST’S
                                                          UNOPPOSED RULE 17(a)(3)
 v.                                                    MOTION TO JOIN REAL PARTY IN
                                                                INTEREST
 Dilworth Paxson, LLP, et al.,

                         Defendants.


        Plaintiff-Intervenor the Chicago Transit Authority Retiree Health Care Trust (“RHCT”)

moves pursuant to Rule 17(a)(3) to join, instanter, the “Board of Trustees of the Chicago Transit

Authority Retiree Health Care Trust” as an additional party plaintiff to RHCT’s Amended

Complaint in Intervention, which is being filed contemporaneously herewith.

        Rule 17 “sets forth the broad and general principle that actions should be brought in the

name of the real party in interest and that courts should be lenient in permitting ratification, joinder,

or substitution of that party.” First Hartford Corp. Pension Plan & Tr. v. United States, 194 F.3d

1279, 1289 (Fed. Cir. 1999). The Rule is designed to “enable a defendant to present defenses he

has against the real party in interest, to protect the defendant against a subsequent action by the

party actually entitled to relief, and to ensure that the judgment will have the proper res judicata

effect.” Virginia Elec. & Power Co. v. Westinghouse Elec. Corp., 465 F.2d 78, 85 (4th Cir. 1973).
  6:16-cv-03604-DCC-JDA            Date Filed 01/28/19       Entry Number 410         Page 2 of 3




       To that end, Rule 17(a)(3) provides for the liberal joinder and substitution of parties to

ensure that real parties in interest are before the Court:

       Joinder of the Real Party in Interest. The court may not dismiss an action for failure
       to prosecute in the name of the real party in interest until, after an objection, a
       reasonable time has been allowed for the real party in interest to ratify, join, or be
       substituted into the action. After ratification, joinder, or substitution, the action
       proceeds as if it had been originally commenced by the real party in interest.

Fed. R. Civ. Pro 17(a)(3).

       RHCT (a pension fund established under the Illinois Pension Code) does not concede that

it is not, itself, a real party in interest. However, to eliminate any concern whether all real parties

in interest are before the Court, RHCT seeks to join, instanter, its Board of Trustees as a Plaintiff

to its Amended Complaint in Intervention pursuant to Rule 17(a)(3).

       Pursuant to Local Rule 7:02, RHCT has conferred with counsel for the following

Defendants to its Amended Complaint in Intervention: Dilworth Paxson, LLP, Timothy Anderson,

and Michelle Morton. Counsel for Dilworth Paxson, LLP, Anderson, and Morton have each

indicated that they have no objection to this motion. Counsel for Plaintiff the Michelin Retirement

Plan and the Investment Committee of the Michelin Retirement Plan also have no objection to this

Motion. The remaining defendants named in RHCT’s Amended Complaint in Intervention have

yet to appear in this case through counsel.



 January 28, 2019                             Respectfully submitted,

                                              s/ Thomas E. Dudley, III
                                              Thomas E. Dudley, III, Fed ID No. 05973
                                              KENISON, DUDLEY & CRAWFORD, LLC
                                              704 East McBee Avenue
                                              Greenville, SC 29601
                                              Telephone: 864.242.4899
                                              Facsimile: 864.242.4844
                                              dudley@conlaw.com
6:16-cv-03604-DCC-JDA   Date Filed 01/28/19   Entry Number 410       Page 3 of 3




                               Aaron H. Stanton
                               (astanton@burkelaw.com)
                               Pro Hac Vice
                               Eric P. VanderPloeg (evanderploeg@burkelaw.com)
                               Pro Hac Vice
                               Burke, Warren, MacKay & Serritella, P.C.
                               330 N. Wabash Ave., 21st Floor
                               Chicago, Illinois 60611
                               (312) 840-7000
                               Fax: (312) 840-7900

                               Attorneys for Chicago Transit Authority Retiree Health
                               Care Trust
